Citation Nr: 1722639	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  12-24 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In July 2015, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The Veteran's claims were remanded by the Board in September 2015.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2014 and March 2015 letters, Dr. R. H., the Veteran's VA physician, wrote that the Veteran's comments about the onset of his knee pain remained consistent.  She wrote that it appeared that the Veteran experienced a continuous course of knee pain over 20 years with varying degrees of severity at any given point in time.  Dr. R. H. also wrote that the Veteran noted two contributors to his knee pain.  The first was repeatedly bumping his knees during maintenance duties onboard the USS Nimitz and the second being a specific episode where he was hog-tied by members of his squadron during training and left there for hours, with resultant knee pain during and after this episode. 

The Veteran testified to the "hog-tying" episode in his July 2015 videoconference hearing.  He stated that he had continuous knee pain for over 20 years.  He described how he would repeatedly crack his knees and shins against the bulkheads of the ship and how he was hog-tied and left suspended for six hours.

The Board notes that at the time of the December 2010 C&P Joints examination, the Veteran had not told the examiner about the hog-tying episode.  Additionally, the VA examiner did not take into account the Veteran's competent and credible testimony of knee pain for over 20 years.  

The Board remanded in September 2015 for a new examination.  Unfortunately, the March 2016 examination report did not consider the Veteran's statements concerning continuity of symptomatology or the December 2014 and March 2015 letters from the Veteran's VA physician.  An addendum opinion is necessary to determine if the Veteran's knee conditions are etiologically related to active service, consistent with the prior remand.

The Board's remand conferred on the veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the veteran's claim to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his bilateral knee conditions.  All requests for records and responses must be associated with the claims folder.

2.  AFTER obtaining any additional records to the extent possible, the AOJ must obtain an addendum opinion from the March 2016 examiner.  If, that examiner is not available, an opinion from a similarly qualified physician.  The claims file should be made available to the examiner for review; the examiner must indicate that the claims folder was reviewed. 

The examiner is asked to respond as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's right and/or left knee conditions are related to his active service, to include the hog-tying incident. The examiner is requested to reconcile his or her opinion with the December 2014 and March 2015 letters from the Veteran's VA physician, as well as the lay statement and testimony of record.

A complete rationale must be provided for any opinion(s) expressed. If the requested opinion(s) cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




